Fourth Court of Appeals
                               San Antonio, Texas
                                       May 2, 2017

                                   No. 04-16-00824-CV

                 METHODIST HEALTHCARE SYSTEM, LTD., LLP,
                                Appellant

                                            v.

                                Nancy FRIESENHAHN,
                                       Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI08375
                        Honorable Richard Price, Judge Presiding


                                     ORDER
      Appellees’ second motion for extension of time is GRANTED. Appellees’ brief is due
May 26, 2017. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court